

115 HR 6542 IH: Restoring Tax Credits for Affordable Housing Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6542IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Clyburn (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an increase in the low-income housing credit,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Tax Credits for Affordable Housing Act. 2.Increase in low-income housing credit (a)Increase of State housing credit ceiling (1)In generalSection 42(h)(3)(C)(ii) of the Internal Revenue Code of 1986 is amended—
 (A)by striking $1.75 in subclause (I) and inserting $2.90, and (B)by striking $2,000,000 in subclause (II) and inserting $3,365,000.
 (2)Inflation adjustmentSection 42(h)(3)(H) of such Code is amended— (A)in clause (i)—
 (i)by striking 2002, the $2,000,000 and $1.75 amounts in the matter preceding subclause (I) and inserting 2019, the $3,365,000 and $2.90 amounts, and (ii)by striking 2001 in subclause (II) and inserting 2018, and
 (B)in clause (ii)— (i)by striking $2,000,000 in subclause (I) and inserting $3,365,000, and
 (ii)by striking $1.75 in subclause (II) and inserting $2.90. (3)Conforming amendmentSection 42(h)(3) of such Code is amended by striking subparagraph (I).
				(b)Increase in credit percentage
 (1)Modification of discount rateSection 42(b)(1)(C)(ii) of such Code is amended by striking 72 percent of  and inserting the sum of 1.5 percentage points plus. (2)Modification of method of discountingSection 42(b)(1)(C)(i) of such Code is amended to read as follows:
					
 (i)assuming the 10-year period referred to in subparagraph (B) commences no less than 2 years after a housing credit allocation is made under subsection (h),.
 (3)One-time adjustmentSection 42(b)(1) of such Code is amended by adding at the end the following new subparagraph:  (D)One-time adjustmentAfter applying subparagraphs (A), (B), and (C), the applicable percentage shall be increased by 16 percent..
				(c)Effective dates
 (1)Increase of State housing credit ceilingThe amendments made by subsection (a) shall apply to calendar years after 2018. (2)Increase in credit percentageThe amendments made by subsection (b) shall apply to buildings with respect to which housing credit dollar amounts are allocated after December 31, 2018.
				